DETAILED ACTION

Claims status
In response to the application/amendment filed on 02/08/2021, claims 1-25 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments regarding Double Patenting Rejection have been fully considered and have been filed a Terminal Disclaimer to the grant of commonly owned U.S. Patent No. 10404866.  Therefore, the non-statutory double patenting rejection of claims 1-25 has been withdrawn. The Terminal Disclaimer has been recorded.

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-25 are found to be allowable. Claims 1-25 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“1. A digital wireless communication system comprising: one or more processors; and at least one memory coupled with at least one or more of the processors, wherein the at least one memory is configured to provide the at least one or more of the processors with instructions which when executed cause the at least one or more processors to: create a virtual radio channel spectrum stacking system for use in the digital wireless communication system, the virtual radio channel spectrum stacking system being configured to transmit and receive signals using a plurality of frequency bands, common air interfaces, and radio channel protocols that are separated in frequency using link, network, and transport layer packet combining; and form one or more virtual radio channels within a packet transport domain for use in the virtual radio channel spectrum stacking system by simultaneously combining transmissions of contiguous channels, non- contiguous channels or a combination thereof with differing frequency bands, common air interfaces, and radio channel protocols such that the one or more virtual radio channels within the packet transport domain comprises two or more individual adjacent or non-adjacent radio channels.” in combination with other claim limitations as specified in claims 1-25.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-25 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416